Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 2-7-22 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2018/0182302) in view of Yamamoto et al. (US 2010/0149143).
Regarding claim 1, Yoo (Fig. 2, and 5-7) discloses a display device comprising:
a first sub pixel (P) emitting light (via “emitting diode D”); and
a second sub pixel emitting light (while not shown in the figures, [0043] discusses how there are “adjacent pixel regions”), wherein each of the first sub pixel and the second sub pixel comprises:
a driving transistor (Td) including a first electrode (shown on the top in Fig. 2), a second electrode (on the bottom, called a “source terminal” and labelled 240), and a gate electrode (on the left), the driving transistor configured to control an electric current flowing from the first electrode to the second electrode (discussed in [0009], “electric current is supplied to the organic emitting diode D from the power line PL through the driving TFT Td” while Fig. 2 shows that VDD is connected to the first electrode via TS3 and VSS is connected to the second electrode via diode D) according to a data voltage applied to the gate electrode (data voltage “V data” is supplied to the gate on the left of Td via TS1 as discussed in [0029], and then “driving TFT Td controls an amount of the electric current in the emitting diode D based on a voltage difference between the source terminal and the gate electrode” as discussed in [0032]);
a light-emitting element (“organic emitting diode D”) connected to the second electrode of the driving transistor (D is connected to the bottom of Td via node N2); and
a first capacitor (Cst2) including a first electrode (on the top) connected to a first sub supply voltage line (260) to which a first supply voltage is applied (the top of Cst2 connects to sub supply voltage line VDD as seen in Fig. 2) and a second electrode (on the bottom) connected to the second electrode of the driving transistor (the bottom of Cst2 connects to the second electrode on the bottom of Td in Fig. 2, see also Cst2 in Fig. 6 which connects between the power line 260 on top and the source terminal 240 on the bottom).
Additionally, Yoo teaches “the area of the second capacitor Cst2” (which is linked to the “the storage capacitance of the capacitors” as discussed in [0080]).
However, Yoo fail to teach or suggest “wherein an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is different from an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel.”  Yoo also fails to specifically teach or suggest that different sub pixels emit different color light.
Yamamoto (Fig. 15 and 16) discloses a display device comprising:
a first sub pixel (eg. the top pixel in Fig. 15) emitting light of a first color (“identical reference numbers are used” as discussed in [0185], but for example, the top pixel may correspond to a blue pixel, or a green pixel); and
a second sub pixel (eg. the bottom pixel in Fig. 15) emitting light of a second color (similarly, “identical reference numbers are used” as discussed in [0185], but for example, the bottom pixel may correspond to a green pixel if the top pixel is blue, or a blue pixel is the top pixel is green), wherein each of the first sub pixel and the second sub pixel comprises:
a driving transistor (22) including a first electrode (on the top), a second electrode (on the bottom), and a gate electrode (on the left), the driving transistor configured to control an electric current flowing from the first electrode to the second electrode (“22 receives a supply of current from one of the drive lines 32 and drives the emission of light from the organic EL element 21” as discussed in [0090]) according to a data voltage applied to the gate electrode (data line 33 supplies the voltage to the gate of the driving transistor through 23, see [0089]);
a light-emitting element (21) connected to the second electrode of the driving transistor (seen in Fig. 15, each 21 is connected to the bottom of 22); and
a first capacitor (25) including a first electrode (on top) connected to a first sub supply voltage line (eg. the top is coupled to 32i) to which a first supply voltage is applied (eg. Vcc) and a second electrode (on the bottom) connected to the second electrode of the driving transistor (eg. the bottom of 25 is coupled to the bottom of 22).
Additionally, Yamamoto teaches that the capacitance of the blue sub pixel (corresponding to the first sub pixel, as discussed above) is larger than the capacitance of the green sub pixel (corresponding to the second sub pixel, as discussed above, see also [0178]).
Therefore, the combination of Yoo and Yamamoto would provide a device wherein an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is different from an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel (Yamamoto teaches that the capacitance of the blue sub pixel is larger than the capacitance of the green sub pixel, as discussed above, and in [0178]. Yoo teaches that the overlap area of the second capacitor Cst2 is increased in order to increase “the storage capacitance of the capacitors,” see [0080], thus the area of overlap and capacitance of the capacitors is linked.  Therefore, the combination of Yoo and Yamamoto would teach, for example, a first green sub pixel having a different capacitance, and a different overlap area, than the larger capacitor of a second blue sub pixel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a first and second sub pixels which emit different colors of light with different capacitance values as taught by Yamamoto because this compensates for different colors having different luminous efficiency (see [0015]).

Regarding claim 9, Yoo (Fig. 2, and 5-7) discloses a display device comprising:
a first sub pixel (P) emitting light (via “emitting diode D”);
a second sub pixel emitting light (while not shown in the figures, [0043] discusses how there are “adjacent pixel regions”);
a third sub pixel emitting light (similarly to as discussed above regarding the second sub pixel), wherein each of the first sub pixel, the second sub pixel, and the third sub pixel comprises:
a driving transistor (Td) including a first electrode (shown on the top in Fig. 2), a second electrode (on the bottom, called a “source terminal” and labelled 240), and a gate electrode (on the left), the driving transistor configured to control an electric current flowing from the first electrode to the second electrode (discussed in [0009], “electric current is supplied to the organic emitting diode D from the power line PL through the driving TFT Td” while Fig. 2 shows that VDD is connected to the first electrode via TS3 and VSS is connected to the second electrode via diode D) according to a data voltage applied to the gate electrode (data voltage “V data” is supplied to the gate on the left of Td via TS1 as discussed in [0029], and then “driving TFT Td controls an amount of the electric current in the emitting diode D based on a voltage difference between the source terminal and the gate electrode” as discussed in [0032]);
a light-emitting element (“organic emitting diode D”) connected to the second electrode of the driving transistor (D is connected to the bottom of Td via node N2); and
a first capacitor (Cst2) including a first electrode (on the top) connected to a first sub supply voltage line (260) to which a first supply voltage is applied (the top of Cst2 connects to sub supply voltage line VDD as seen in Fig. 2) and a second electrode (on the bottom) connected to the second electrode of the driving transistor (the bottom of Cst2 connects to the second electrode on the bottom of Td in Fig. 2, see also Cst2 in Fig. 6 which connects between the power line 260 on top and the source terminal 240 on the bottom).
Additionally, Yoo teaches “the area of the second capacitor Cst2” (which is linked to the “the storage capacitance of the capacitors” as discussed in [0080]).
However, Yoo fail to teach or suggest “wherein an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is different from an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel” or “wherein an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel is different from an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel.”  Yoo also fails to specifically teach or suggest that different sub pixels emit different color light.
Yamamoto (Fig. 15 and 16) discloses a display device comprising:
a first sub pixel (eg. similar to the top pixel in Fig. 15) emitting light of a first color (the pixels may emit red, green, or blue light, see [0069]); 
a second sub pixel (eg. similar to the bottom pixel in Fig. 15) emitting light of a second color (the pixels may emit red, green, or blue light, see [0069]); and
a third sub pixel (eg. a pixel connected below the two shown in Fig. 15) emitting light of a third color (the pixels may emit red, green, or blue light, see [0069]), wherein each of the first sub pixel, the second sub pixel, and the third sub pixel comprises:
a driving transistor (22) including a first electrode (on the top), a second electrode (on the bottom), and a gate electrode (on the left), the driving transistor configured to control an electric current flowing from the first electrode to the second electrode (“22 receives a supply of current from one of the drive lines 32 and drives the emission of light from the organic EL element 21” as discussed in [0090]) according to a data voltage applied to the gate electrode (data line 33 supplies the voltage to the gate of the driving transistor through 23, see [0089]);
a light-emitting element (21) connected to the second electrode of the driving transistor (seen in Fig. 15, each 21 is connected to the bottom of 22); and
a first capacitor (25) including a first electrode (on top) connected to a first sub supply voltage line (eg. the top is coupled to 32i) to which a first supply voltage is applied (eg. Vcc) and a second electrode (on the bottom) connected to the second electrode of the driving transistor (eg. the bottom of 25 is coupled to the bottom of 22).
Additionally, Yamamoto teaches that the capacitance of the each of the sub pixels of the colors is different from one another (“the capacitance Csub differs among the respective auxiliary capacitors in the R, G, and B pixels” as discussed in [0162]).
Therefore, the combination of Yoo and Yamamoto would provide a device wherein an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is different from an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel (Yamamoto teaches that the capacitance of the pixels of each color is different from another, as discussed above, and in [0162]. Yoo teaches that the overlap area of the second capacitor Cst2 is increased in order to increase “the storage capacitance of the capacitors,” see [0080], thus the area of overlap and capacitance of the capacitors is linked.  Therefore, the combination of Yoo and Yamamoto would teach, for example, a first red sub pixel having a different capacitance, and a different overlap area, than the larger capacitor of a second blue sub pixel), and
wherein an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel is different from an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel (similarly, Yamamoto teaches that the capacitance of the pixels of each color is different from another, as discussed above, and with Yoo, the combination teaches the area of overlap and capacitance of the capacitors is linked.  Therefore, the combination of Yoo and Yamamoto would teach, for example, a third green sub pixel having a different capacitance, and a different overlap area, than the larger capacitor of a second blue sub pixel).
The examiner also notes, however, that the first, second and third pixel may be various different combination of light and still read upon the claimed invention (while the example of a red first light, blue second light, and green third light was discussed above, a second example of a red first light, green second light, and blue third light, or even a third example of a blue first light, red second light, and green third light, would each also have different overlap areas as recited by the claim limitations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a first, second, and third sub pixels which emit different colors of light with different capacitance values as taught by Yamamoto because this compensates for different colors having different luminous efficiency (see [0015]).

Regarding claim 2, Yoo and Yamamoto disclose a display device as discussed above, and the combination further discloses wherein the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is less than the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel (as discussed above, when the first sub pixel is a green sub pixel and the second sub pixel is a blue sub pixel, Yamamoto discusses in [0178] that the blue sub pixel has a larger capacitance, and when combined with Yoo, a larger area of overlap as well).
It would have been obvious to one of ordinary skill in the art to combine Yoo and Yamamoto for the same reasons as discussed above.

Regarding claim 6, Yoo and Yamamoto disclose a display device as discussed above, and Yoo further discloses the device comprising:
a scan line (224) extended in a first direction (horizontally in Fig. 5); and
a data line (262) extended in a second direction intersecting the first direction (vertically in Fig. 5), wherein the first sub supply voltage line extends in the first direction (seen in Fig. 5, 260 extends horizontally to the right to overlap with 240).

Regarding claim 7, Yoo and Yamamoto disclose a display device as discussed above, and Yoo further discloses the device comprising:
a second sub supply voltage line (264) connected to the first sub supply voltage line (260 is merely an extension of 264 in the same layer), wherein the second sub supply voltage line extends in the second direction (“260 for the second capacitor Cst2 directly extends from the power line 264” as discussed in [0079], while Fig. 5 shows the extension is horizontal). 

Regarding claim 8, Yoo and Yamamoto disclose a display device as discussed above, and Yamamoto further discloses wherein the first color is red or blue (as discussed above, “identical reference numbers are used” as discussed in [0185], and the top pixel may correspond to a blue sub pixel), and the second color is green (similarly, the bottom pixel may correspond to a green sub pixel).
It would have been obvious to one of ordinary skill in the art to combine Yoo and Yamamoto for the same reasons as discussed above.

Regarding claim 10, Yoo and Yamamoto disclose a display device as discussed above, and the combination further discloses wherein the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is less than the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel (as discussed above, in the second example when the first sub pixel is a red sub pixel and the second sub pixel is a blue sub pixel, Yamamoto discusses in [0178] that the blue sub pixel has a larger capacitance, and when combined with Yoo, a larger area of overlap as well).
It would have been obvious to one of ordinary skill in the art to combine Yoo and Yamamoto for the same reasons as discussed above.

Regarding claim 11, Yoo and Yamamoto disclose a display device as discussed above, and the combination further discloses wherein the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel is less than the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel (as discussed above, in the second example when the third sub pixel is a green sub pixel and the second sub pixel is a blue sub pixel, Yamamoto discusses in [0178] that the blue sub pixel has a larger capacitance, and when combined with Yoo, a larger area of overlap as well).
It would have been obvious to one of ordinary skill in the art to combine Yoo and Yamamoto for the same reasons as discussed above.

Regarding claim 13, Yoo and Yamamoto disclose a display device as discussed above, and the combination further discloses wherein the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel is less than area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel (as discussed above, in the third example when the third sub pixel is a green sub pixel and the first sub pixel is a blue sub pixel, Yamamoto discusses in [0178] that the blue sub pixel has a larger capacitance, and when combined with Yoo, a larger area of overlap as well).
It would have been obvious to one of ordinary skill in the art to combine Yoo and Yamamoto for the same reasons as discussed above.

Regarding claim 18, Yoo and Yamamoto disclose a display device as discussed above, and Yamamoto further discloses wherein the first color is red, the second color is green, and the third color is blue (as discussed above, in the second example, the first color is red, the second color is green, and the third color is blue).
It would have been obvious to one of ordinary skill in the art to combine Yoo and Yamamoto for the same reasons as discussed above.

Claims 3 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Yamamoto as applied to claims 1 and 9 above, and further in view of Kim et al. (US 2006/0139255).
Regarding claim 3, Yoo and Yamamoto disclose a device as discussed above, and although Yamamoto teaches that the first sub pixel has a smaller capacitor than the second sub pixel (in the second example discussed above, when the first color is red and the second color is blue, Yamamoto teaches the blue subpixel capacitor is larger, see [0178]) and Yoo teaches that the area of overlap and the capacitance value are linked (see [0080]), Yoo and Yamamoto fail to specifically teach or suggest the “length” of the overlap.  Therefore, Yoo and Yamamoto fail to teach or suggest wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the first sub pixel is less than a length of the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the one direction in the second sub pixel.
Kim (Fig. 8) discloses a display device wherein capacitors are formed by overlapping two electrodes (eg. the capacitor is formed by the area of DLR, DLG, or DLB overlapping power line 210), and a length overlap for different color pixels is different (eg. red, green, and blue have different capacitive values and different corresponding lengths, see [0076]).
Therefore, the combination of Yoo and Yamamoto with Kim would teach a display device wherein a length of the first electrode of the first capacitor (eg. corresponding to length h1 of Kim) which overlaps the second electrode of the first capacitor (h1 overlaps 210, as seen in Fig. 8 of Kim) in one direction (vertically, in Fig. 8 of Kim) in the first sub pixel (DLR in Kim) is less than a length of the first electrode of the first capacitor (eg. corresponding to length h2 of Kim, which is longer than h1) overlaps the second electrode of the first capacitor (h2 overlaps 210, as seen in Fig. 8 of Kim) in the one direction (also vertically) in the second sub pixel (DLG in Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto so the different capacitance overlap areas is smaller or larger due to a smaller or larger length of overlap as taught by Kim because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Regarding claim 14, Yoo and Yamamoto disclose a display device as discussed above, and although Yamamoto teaches that the first sub pixel has a smaller capacitor than the second sub pixel (in the second example discussed above, when the first color is red and the second color is blue, Yamamoto teaches the blue subpixel capacitor is larger, see [0178]) and Yoo teaches that the area of overlap and the capacitance value are linked (see [0080]), Yoo and Yamamoto fail to specifically teach or suggest the “length” of the overlap.  Therefore, Yoo and Yamamoto fail to teach or suggest wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the first sub pixel is less than a length of the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the one direction in the second sub pixel.
Kim (Fig. 8) discloses a display device wherein capacitors are formed by overlapping two electrodes (eg. the capacitor is formed by the area of DLR, DLG, or DLB overlapping power line 210), and a length overlap for different color pixels is different (eg. red, green, and blue have different capacitive values and different corresponding lengths, see [0076]).
Therefore, the combination of Yoo and Yamamoto with Kim would teach a display device wherein a length of the first electrode of the first capacitor (eg. corresponding to length h1 of Kim) which overlaps the second electrode of the first capacitor (h1 overlaps 210, as seen in Fig. 8 of Kim) in one direction (vertically, in Fig. 8 of Kim) in the first sub pixel (DLR in Kim) is less than a length of the first electrode of the first capacitor (eg. corresponding to length h2 of Kim, which is longer than h1) overlaps the second electrode of the first capacitor (h2 overlaps 210, as seen in Fig. 8 of Kim) in the one direction (also vertically) in the second sub pixel (DLG in Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto so the different capacitance overlap areas is smaller or larger due to a smaller or larger length of overlap as taught by Kim because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Regarding claim 15, Yoo and Yamamoto disclose a display device as discussed above, and although Yamamoto teaches that the third sub pixel has a smaller capacitor than the second sub pixel (in the second example discussed above, when the first color is green and the second color is blue, Yamamoto teaches the blue subpixel capacitor is larger, see [0178]) and Yoo teaches that the area of overlap and the capacitance value are linked (see [0080]), Yoo and Yamamoto fail to specifically teach or suggest the “length” of the overlap.  Therefore, Yoo and Yamamoto fail to teach or suggest wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the third sub pixel is less than a length of the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the one direction in the second sub pixel.
Kim (Fig. 8) discloses a display device wherein capacitors are formed by overlapping two electrodes (eg. the capacitor is formed by the area of DLR, DLG, or DLB overlapping power line 210), and a length overlap for different color pixels is different (eg. red, green, and blue have different capacitive values and different corresponding lengths, see [0076]).
Therefore, the combination of Yoo and Yamamoto with Kim would teach a display device wherein a length of the first electrode of the first capacitor (eg. corresponding to length h1 of Kim) which overlaps the second electrode of the first capacitor (h1 overlaps 210, as seen in Fig. 8 of Kim) in one direction (vertically, in Fig. 8 of Kim) in the third sub pixel (DLR in Kim) is less than a length of the first electrode of the first capacitor (eg. corresponding to length h2 of Kim, which is longer than h1) overlaps the second electrode of the first capacitor (h2 overlaps 210, as seen in Fig. 8 of Kim) in the one direction (also vertically) in the second sub pixel (DLG in Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto so the different capacitance overlap areas is smaller or larger due to a smaller or larger length of overlap as taught by Kim because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Regarding claim 16, Yoo and Yamamoto disclose a display device as discussed above, however fail to teach or suggest wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the first sub pixel is equal to a length of the first electrode of the first overlaps the second electrode of the first capacitor in the one direction in the third sub pixel.
Kim (Fig. 9) discloses a display device wherein capacitors are formed by overlapping two electrodes (eg. the capacitor is formed by the area of DLR, DLG, or DLB overlapping power line 210), and a length overlap for different color pixels is the same, regardless of capacitance (eg. red, green, and blue have different capacitive values, but the same lengths, see [0079]).
Therefore, the combination of Yoo and Yamamoto with Kim would teach a display device wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the first sub pixel is equal to a length of the first electrode of the first overlaps the second electrode of the first capacitor in the one direction in the third sub pixel (regardless of capacitance, Kim teaches that each of the overlap lengths is the same, as seen in Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto so the different capacitance overlap areas have an equal length of overlap as taught by Kim because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Regarding claim 17, Yoo and Yamamoto disclose a display device as discussed above, and although Yamamoto teaches that the third sub pixel has a smaller capacitor than the first sub pixel (in the third example discussed above, when the first color is blue and the third color is green, Yamamoto teaches the blue subpixel capacitor is larger, see [0178]) and Yoo teaches that the area of overlap and the capacitance value are linked (see [0080]), Yoo and Yamamoto fail to specifically teach or suggest the “length” of the overlap.  Therefore, Yoo and Yamamoto fail to teach or suggest wherein a length of the first electrode of the first capacitor which overlaps the second electrode of the first capacitor in one direction in the third sub pixel is less than a length of the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the one direction in the first sub pixel.
Kim (Fig. 8) discloses a display device wherein capacitors are formed by overlapping two electrodes (eg. the capacitor is formed by the area of DLR, DLG, or DLB overlapping power line 210), and a length overlap for different color pixels is different (eg. red, green, and blue have different capacitive values and different corresponding lengths, see [0076]).
Therefore, the combination of Yoo and Yamamoto with Kim would teach a display device wherein a length of the first electrode of the first capacitor (eg. corresponding to length h1 of Kim) which overlaps the second electrode of the first capacitor (h1 overlaps 210, as seen in Fig. 8 of Kim) in one direction (vertically, in Fig. 8 of Kim) in the third sub pixel (DLR in Kim) is less than a length of the first electrode of the first capacitor (eg. corresponding to length h2 of Kim, which is longer than h1) overlaps the second electrode of the first capacitor (h2 overlaps 210, as seen in Fig. 8 of Kim) in the one direction (also vertically) in the first sub pixel (DLG in Kim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto so the different capacitance overlap areas is smaller or larger due to a smaller or larger length of overlap as taught by Kim because adjusting an area of overlap to adjust the total capacitance can be done either by adjusting the length (as in Fig. 8) or the width of the overlap area (as in Fig. 9).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo and Yamamoto as applied to claims 1 and 9 above, and further in view of Takasugi et al. (US 208/0088546)
Regarding claim 4, Yoo and Yamamoto disclose a device as discussed above, and however fail to teach or suggest a second capacitor including a first electrode connected to the gate electrode of the driving transistor and a second electrode connected to the first sub supply voltage line.
Takasugi (Fig. 4) discloses a display device comprising a second capacitor (CgsTd) including a first electrode (on the left) connected to the gate electrode of the driving transistor (CgsTd is connected on the left to the gate electrode of driving transistor Td, seen in Fig. 4) and a second electrode (on the right) connected to the first sub supply voltage line (CgsTd is connected on the right to the first sub supply voltage line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto to include a second capacitor as taught by Takasugi because this allows the writing efficiency of the pixel to be improved (see [0017]).

Regarding claim 19, Yoo and Yamamoto disclose a device as discussed above, and however fail to teach or suggest a second capacitor including a first electrode connected to the gate electrode of the driving transistor and a second electrode connected to the first sub supply voltage line.
Takasugi (Fig. 4) discloses a display device comprising a second capacitor (CgsTd) including a first electrode (on the left) connected to the gate electrode of the driving transistor (CgsTd is connected on the left to the gate electrode of driving transistor Td, seen in Fig. 4) and a second electrode (on the right) connected to the first sub supply voltage line (CgsTd is connected on the right to the first sub supply voltage line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo and Yamamoto to include a second capacitor as taught by Takasugi because this allows the writing efficiency of the pixel to be improved (see [0017]).

Allowable Subject Matter
Claims 5, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, Yoo, Yamamoto, and Takasugi disclose a display device as discussed above, and Yoo and Yamamoto teach wherein the overlap area of a capacitor is linked to the capacitance. However Takasugi fails to teach or suggest wherein the capacitance of the first capacitor (Cs2, the top connected to the second electrode on the top of Td and the first sub supply voltage line 10 on the bottom) is less than the capacitance of the second capacitor in each of the first and second sub pixels (discussed in [0075], the capacitance of the first capacitor Cs2 is 0.2pF which is more than the capacitance of the second capacitor CgsTd, 0.03pF).

Therefore, each of the currently cited references of record fails to teach or suggest “wherein an area where the first electrode of the second capacitor overlaps the second electrode of the second capacitor in each of the first sub pixel and the second sub pixel is larger than the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in each of the first sub pixel and the second sub pixel” when combined with each of the other currently cited claim limitations.

Regarding claim 12, Yoo and Yamamoto disclose a device as discussed above, and however fail to teach or suggest wherein the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is equal to the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel.

Takata (US 2012/0300131) discloses a display device wherein the capacitances in a red and green pixel (corresponding to the first and third sub pixels) are equal (“capacitance between the substrates 11a, 11b at the R and G color portions in red and green can be equal” as discussed in [0108]).
However, Takata is directed only towards liquid crystal displays, and so the pixel circuitry is not combinable with the OLED displays of Yoo and Yamamoto.

Ogura (US 2009/0189924) discloses a display device wherein the capacitance of the first capacitor of the third sub pixel is equal to the capacitance of the first capacitor of the first sub pixel (“regardless of the light emission color… the capacitor Cs are substantially the same as one another” as discussed in [0079]).
However, Ogura only teaches that every color has the same size capacitors, and so is not combinable with the limitation “wherein an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is different from an area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the second sub pixel” in claim 1.

Therefore, each of the currently cited references of record fails to teach or suggest “wherein the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the first sub pixel is equal to the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in the third sub pixel” when combined with each of the other currently cited claim limitations.

Regarding claim 20, Yoo, Yamamoto, and Takasugi disclose a display device as discussed above, and Yoo and Yamamoto teach wherein the overlap area of a capacitor is linked to the capacitance. However Takasugi fails to teach or suggest wherein the capacitance of the first capacitor (Cs2, the top connected to the second electrode on the top of Td and the first sub supply voltage line 10 on the bottom) is less than the capacitance of the second capacitor in each of the first and second sub pixels (discussed in [0075], the capacitance of the first capacitor Cs2 is 0.2pF which is more than the capacitance of the second capacitor CgsTd, 0.03pF).

Therefore, each of the currently cited references of record fails to teach or suggest “wherein an area where the first electrode of the second capacitor overlaps the second electrode of the second capacitor in each of the first sub pixel, the second sub pixel, and the third sub pixel is larger than the area where the first electrode of the first capacitor overlaps the second electrode of the first capacitor in each of the first sub pixel, the second sub pixel, and the third sub pixel” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691